 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     _______________________________________
 7
     GENE ALFRED PALMER, II,                )
 8                                          )                 No. C19-1777RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                 ORDER TO SHOW CAUSE
10   KING COUNTY, et al.,                   )
                                            )
11                         Defendants.      )
     _______________________________________)
12
                   This matter comes before the Court sua sponte. The complaint in the above-
13
     captioned matter was filed on November 1, 2019. To date, service of the summons and
14
     complaint has not been made on defendants as required by Fed. R. Civ. P. 4(c) - (m). The
15
     Declaration of Service at Dkt. # 6, does not constitute service per the Civil Rules. Plaintiff is
16
     hereby ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file
17
     a responsive brief no later than February 27, 2020. The Clerk of Court is directed to note this
18
     Order to Show Cause on the Court’s calendar for February 28, 2020.
19
20
21                 DATED this 5th day of February, 2020.
22
23
                                                A
24                                              Robert S. Lasnik
                                                United States District Judge
25
26

     ORDER TO SHOW CAUSE
